Case 8:19-cV-OO423-WF.]-SPF Document 26 Filed 04/18/19 Page 1 of 3 Page|D 670

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

cHRIsToPHER MARK PARIS, and, “ ' 1 ~ » ' '
oXEBRIDGE QUALITY REsoURCES ,
n\ITERNATIoNAL, LLC

Plaintiffs, Case No. 8:19-cv-00423
vs.

WILLIAM LEVINSON,

LEVINSON PRODUCTIVITY
SYSTEMS, PC, a Pennsylvania
Corporation, MARC TIMOTHY
SMITH, individually, and d/b/a
CAYMAN BUSINESS SYSTEMS,
GUBERMAN PMC, a Connecticut
Corporation, DARYL GUBERMAN,
an individual, DONALD LABELLE, an
individual

Defendants.

 

DEFENDANT, LEVINSON PRODUCTIVITY SYSTEMS, PC’ S,
CERTIFICATE OF INTERESTED _PERSONS
AND CORPORATE DISCLOSURE STATEMENT

I HEREBY DISCLOSE the following pursuant to this Court’s interested persons order:

l. The name of each person, attorney, association of persons, firm, law firm, partnership and
corporation that has or may have an interest in the outcome of this action - including
subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies
that own 10% or more of a party’s stock, and all other identifiable legal entities related to
any party in this case.

William Levinson as sole owner of Levinson Productivity Systems, PC.

2. The name of every other entity whose publicly-traded stock, equity or debt may be
substantially affected by the outcome of the proceedings

None.

Paris v. Levinson, et.al.
Case No.: 8:19-cv-0423 l | P a g e

Case 8:19-cv-OO423-WF.]-SPF Document 26 Filed 04/18/19 Page 2 of 3 Page|D 671

3. The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty
largest unsecured creditors in bankruptcy cases:

None.

4. The name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution

None.

I HEREBY CERTIFY that except as disclosed above, I am unaware of any actual or
potential conflict of interest involving the district judge or the magistrate judge assigned to this
case and will immediately notify the Court in writing on learning of any such conflict.

Mark Tischhauser, Esq,

For the Tischhauser Law Group
Attomeys for Defendant,

Levinson Productivily Systems, PC
6301 Memorial Hwy

Suite 203

Tampa, FL 33615

(813) 243-9233 phone

(813) 24-9234 fax

E-mail: Service@tischhauserlaw.com

BY: /s/ /%/‘)€ 7/-3’0%¢¢<.$’0/‘

Mark Tischhauser, Esq.
FLA BAR NO.: 870676

Paris v. Levinson, et.al.
Case No.: 8.'19-cv-0423 2 | P a g c

Case 8:19-cV-OO423-WF.]-SPF Document 26 Filed 04/18/19 Page 3 of 3 Page|D 672

CERTIFICATE OF SERVICE

WE HEREBY CERTIFY that on this 18th day of April, 2019, a true and correct copy of

the foregoing was served via electronic mail pursuant to Florida Rule of Judicial Administration

2.516 using Florida Court’s E-Filing Portal, or by U.S. Mail for those parties not subject to e-

mail or electronic service to: Glen H. Shrayer, Esq., Shrayer Law Firm, LLC, Counsel for

Plaintijj%, ghs@shrayerlaw.com; and Matthew D. Miller, Esq. at mmiller@baumanlegal.com

and Amara B. Rodriguez, Esq. Bauman, Gant, Keeley, P.A.; Marc Timothy Smith, 8466

Lesourdesville West Chester Road, West Chester, OH, 45069-1929; Daryl Guberman, 1538

West Broad Street, Stratford, CT 06615, and Donald LaBelle, 44 Howarth Road, Oxford, MA

01540.

Parz's v. Levinson, et.al.
Case No. .' 8.'19-cv-0423

Mark Tischhauser, Esq,

For the Tischhauser Law Group
Attomeys for Defendant,

Willz'am Levinson

6301 Memorial Hwy

Suite 203

Tampa, FL 33615

(813) 243-9233 phone

(813) 24-9234 fax

E-mail: Service@tischhauserlaw.com

BY: /s/ /”a/‘/€ 7/:3’0%¢14.¢@/‘

Mark Tischhauser, Esq.
FLA BAR NO.: 870676

3|Page

